86 F.3d 1160
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Milton WEIR, Appellant,v.STATE of Iowa, Appellee.
No. 95-3801.
United States Court of Appeals, Eighth Circuit.
Submitted May 17, 1996.Filed May 22, 1996.

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Milton Weir appeals the district court's denial of his 28 U.S.C. § 2254 petition.   Weir contends the district court incorrectly decided that review of Weir's search warrant claim was precluded by Stone v. Powell, 428 U.S. 465 (1976), and Willett v. Lockhart, 37 F.3d 1265 (8th Cir.1994).   Weir also contends his trial counsel provided ineffective assistance.   Because the controlling legal principles are clear and are easily applied to Weir's circumstances, we believe an opinion would lack precedential value.   Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.